Citation Nr: 9919715	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  93-04 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for residuals of a right knee injury status post 
meniscectomy.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1974 to September 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board previously issued a decision in this matter in 
November 1994.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court").  In November 1998, pursuant to a 
joint motion for a remand, the Court vacated the Board's 
decision and remanded the case to the Board for further 
action.    


REMAND

The veteran seeks entitlement to a disability rating greater 
than 10 percent for service-connected residuals of a right 
knee injury, which is currently evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Where a disability has already 
been service connected and there is a claim for an increased 
rating, a mere allegation that the disability has become more 
severe is sufficient to establish a well grounded claim.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).

When a claim is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1469 
(1997).  This duty includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  When the available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993) (citing Proscelle, 2 Vet. App. at 632).  

In this case, the veteran was last afforded a VA examination 
in August 1992, nearly seven years ago.  Clearly, evidence 
from that examination is not probative as to the current 
status of the veteran's disability.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) (where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is 
the primary concern).  

In addition, the Board notes that the previous VA 
examinations failed to include objective findings relative to 
functional loss as required by 38 C.F.R. §§  4.40 and 4.45.  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
See generally DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) 
(ratings based on limitation of motion should, if feasible, 
be portrayed in terms of additional limitation of motion due 
to pain on motion or weakness pursuant to 38 C.F.R. §§  4.40 
and 4.45).  If an examination report does not contain 
sufficient detail, it must be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2.  The Board is prohibited 
from relying on its own unsubstantiated medical judgment in 
the resolution of claims.  See Crowe v. Brown, 7 Vet. 
App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

The Board observes that the Court has previously held that 
consideration of pain pursuant to 38 C.F.R. §§ 4.40 and 4.45 
was not required when the diagnostic code was not predicated 
on loss of range of motion.  Johnson v. Brown, 9 Vet. App. 7, 
11 (1996) (specifically addressing a knee disability rated 
under Diagnostic Code 5257).  However, even when a separate 
rating for pain is not required under 38 C.F.R. § 4.40, the 
Board is still obligated to provide reasons and bases 
regarding application of the regulation.  Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997).       
  
Finally, VA's duty to assist also includes the securing of 
pertinent VA or private medical records.  Robinette, 8 Vet. 
App. at 76.  The claims folder reveals records of VA 
outpatient care through October 1991.  The RO should obtain 
any records of VA treatment after that date.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should obtain the veteran's VA 
outpatient treatment records, if any, 
dated from October 1991 to the present.  
Any records obtained should be associated 
with the claims folder.  

2.  The RO should afford the veteran a VA 
orthopedic examination for evaluation of 
the right knee disability.  The claims 
folder must be made available to the 
orthopedist for review prior to the 
examination.  All indicated tests and 
studied should be performed as deemed 
necessary by the examiner, but should 
include range of motion tests and X-ray 
studies of the right knee.  The 
orthopedist is asked to identify and 
describe any current right knee 
symptomatology, including any functional 
loss associated with the right knee due 
to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  If there is no evidence of any 
of the above factors on examination, the 
examiner should so state.  The 
orthopedist should also inquire as to 
whether the veteran experiences flare-
ups.  If so, the physician should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  Prior 
to the examination, the RO must inform 
the veteran in writing of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to a 
disability rating greater than 10 percent 
for residuals of a right knee injury 
status post meniscectomy.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
He is free to submit additional evidence as desired.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER	
	Member, Board of Veterans' Appeals


